IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0022
                           Filed December 21, 2022


JOHNNIE C. CAMPBELL,
    Plaintiff-Appellant,

vs.

CRYSTAL LYNETTE GRIFFIN,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Patrick A. McElyea,

Judge.



      A parent appeals from a default custody decree. AFFIRMED.



      Johnnie C. Campbell, Des Moines, self-represented appellant.

      Crystal Lynette Griffin, Davenport, self-represented appellee.



      Considered by Badding, P.J., Buller, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


GAMBLE, Senior Judge.

       Johnnie Campbell appeals following a district court order on his application

for default judgment in this Iowa Code chapter 600B (2019) proceeding to establish

paternity, custody, and visitation.    The court awarded the parents joint legal

custody of the child, placed physical care with the mother, and granted Campbell

restricted visitation.

       At the outset, we note Campbell’s appellate brief is materially deficient in

several ways. Iowa Rule of Appellate Procedure 6.903(2) outlines the required

sections of an appellate brief. Most notably, Campbell’s brief lacks an argument

section as required by rule 6.903(2)(g).1 That section should contain “each issue

raised on appeal . . . addressed in a separately numbered division.” Iowa R. App.

P. 6.903(2)(g).    Within each division, the appellant shall include “a statement

addressing how the issue was preserved for appellate review, with references to

places in the record where the issue was raised and decided” and “a statement

stating the scope and standard appellate review . . . citing relevant authority.” Iowa

Rs. App. P. 6.903(2)(g)(1)-(2).    Most critically, each division of the argument

section shall contain “an argument containing the appellant’s contentions and the

reasons for them with citations to the authorities relied on and references to the

pertinent parts of the record in accordance with rule 6.904(4).” Iowa R. App.

P. 6.903(2)(g)(3). “Failure to cite authority in support of an issue may be deemed

waiver of that issue.” Id. Moreover, failure to comply with any of our appellate



1  Campbell’s brief also lacks a conclusion section, a request for oral or nonoral
submission section, and certificate of cost section. Iowa Rs. App. P. 6.903(2)(h)-
(j).
                                           3


rules can lead to summary disposition of an appeal. State v. Lange, 831 N.W.2d

844, 846–47 (Iowa Ct. App. 2013). However, “[a]s a matter of grace, we have on

occasion determined an appeal even though the appellant has failed to comply

with the Iowa Rules of Appellate Procedure.” Conkey v. Iowa Veterinary Supply,

Nos. 20-479, 99-1378, 2000 WL 1288970, at *1 (Iowa Ct. App. Sept. 13, 2000).

       In this instance, without the critical argument section of the appellate brief

to clearly identify and develop Campbell’s claims on appeal, we cannot reach the

merits. To do so would require us to “speculate on the arguments [Campbell] might

have made and then search for legal authority and comb the record for facts to

support such arguments,” which we cannot do. See Hyler v. Garner, 548 N.W.2d

864, 876 (Iowa 1996); Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240

(Iowa 1974) (refusing to reach the merits of an appeal when doing so “would

require us to assume a partisan role and undertake the appellant’s research and

advocacy”); In re T.W., No. 22-1363, 2022 WL 10827260, at *2 (Iowa Ct. App.

Oct. 19, 2022); In re K.R., No. 21-1120, 2021 WL 4891039, at *1 (Iowa Ct. App.

Oct. 20, 2021).

       We understand Campbell is a pro se litigant who may not be well versed in

our briefing requirements.2 However, “[i]t is not our role to rewrite a pro se [filing],

nor can we act as the advocate for a pro se litigant.” Goodwin v. Iowa Dist. Ct.,

936 N.W.2d 634, 643 n.2 (Iowa 2019). “The law does not judge by two standards,

one for lawyers and another for lay persons. Rather, all are expected to act with


2 We note Campbell’s brief substantially complies with paragraphs (a)–(f) of
rule 6.903(2), and in order no less, before failing to comply with paragraphs (g)–(j)
of the rule. From this, we assume he has some actual knowledge of our appellate
briefing requirements.
                                        4


equal competence. If lay persons choose to proceed pro se, they do so at their

own risk.”   Kubik v. Burk, 540 N.W.2d 60, 63 (Iowa 1995) (internal citations

omitted). So, we cannot look past the deficiencies in Campbell’s brief and instead

scour the trial record to tease out likely arguments for him simply because he is a

pro se appellant. That would require us to step beyond our role as neutral arbiter

and into an advocacy role.

      Accordingly, we affirm without further opinion. See Iowa Ct. R. 21.26(1)(e).

      AFFIRMED.